12/02/2022



                                                                               Case Number: OP 22-0470


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. OP 22-0470

COY YARBER,

                   Petitioner,

      v.

JAMES SALMONSEN, Warden,

                   Respondent.


                                    ORDER


      Upon consideration of Respondent, James Salmonsen’s motion for a 30-

day extension of time, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Respondent is granted an extension of

time to and including January 14, 2023, within which to prepare, serve, and file

the Respondent’s response brief.

      DATED this __ day of ______________, 2022.




                                             JUSTICE




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                        December 2 2022